Citation Nr: 1047742	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-14 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1961 to September 
1964.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision of the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied the benefits on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the Veteran's appeal has been obtained.

2.  At no time during the current appeal period has the Veteran 
been shown to have a bilateral hearing loss disability for VA 
disability compensation purposes.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated in active service, nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim for service connection.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance 
with the first Quartuccio element requires notice of these five 
elements.  See id.  

In the current appeal, a letter furnished to the Veteran in July 
2006, prior to the initial adjudication (and denial) of his claim 
for service connection for bilateral hearing loss in September 
2006, satisfied these VCAA notice requirements.  Indeed, in this 
regard, the Board notes that, in the substantive appeal which was 
received at the RO in April 2007, the Veteran asserted that he 
has hearing loss as a result of in-service acoustic trauma.  
Clearly, the Veteran understands the need for evidence of a nexus 
between a current hearing loss disability and active duty.  Thus, 
the Board finds that VA has complied with its duty to notify the 
Veteran.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence relevant to the issue 
on appeal exists.  Thus, further efforts to obtain records would 
be futile.  

Further, with regard to the Veteran's claim for bilateral hearing 
loss, a VA medical opinion was obtained in June 2007.  When VA 
undertakes to provide a VA examination or obtain a VA opinion it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case is adequate as it was 
predicated on a full reading of the Veteran's claims file, 
including his statements.  The report also provided a complete 
rationale for the opinion and summarized the pertinent evidence 
of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations.  To move forward with the claim 
would not cause any prejudice to the Veteran.  

Law and Analysis

In this case, the Veteran contends that he has a current hearing 
loss disability due to noise exposure in service.  He reports 
having worked as an aircraft mechanic and crew chief and contends 
that he was exposed to hazardous noise at that time.  

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may 
also be granted for certain chronic diseases, such as organic 
diseases of the nervous system, when the disease is manifested to 
a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The term 'active 
military, naval, or air service' includes active duty, any period 
of active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above mentioned frequencies are 26 decibels or greater; or 
when a Veteran's speech recognition scores, using the Maryland 
CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Here, the Veteran's form DD 214 indicates that he worked as an 
aircraft mechanic in the U.S. Air Force.  Thus, his contentions 
regarding noise exposure are deemed credible, and exposure to 
hazardous noise is conceded.  [Indeed, the RO's June 2007 grant 
of service connection for tinnitus was based on the agency of 
original jurisdiction's conceding of the Veteran's exposure to 
acoustic trauma in service.]  

A review of the service treatment records shows no evidence of 
hearing loss upon service entrance in January 1961.  In this 
regard, whispered and spoken voice testing showed scores of 15 
out of 15.  Treatment records show no complaints of or treatment 
for hearing loss or problems with the ears.  An August 1964 
discharge examination report shows normal hearing, with puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(-5)10
(-5)5
(-5)5
     
(0)10
(-10)-5
LEFT
(-5)10
(-10)0
(-10)0
(-5)0
(0)0

Thus, the discharge report did not indicate any hearing 
impairment.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(stipulating that "the threshold for normal hearing is from 0 to 
20 dB [decibels], and [that] higher threshold levels indicate 
some degree of hearing loss").  [NOTE: Prior to November 1967, 
audiometric results were reported in standards set forth by the 
American Standards Association (ASA).  Those are the figures on 
the left of each column and are in parentheses.  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, the 
ASA standards have been converted to ISO-ANSI standards and are 
represented by the figures not in parentheses.]  

A post-service, September 2001 audiology examination showed 
normal hearing bilaterally with excellent word recognition 
abilities.

In June 2007, the Veteran was afforded a VA audiological 
examination.  The  Veteran reported a history of noise exposure 
in service with no noise exposure post service.  Audiological 
examination findings revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
        
25
25
LEFT
20
15
20
25
30

Puretone threshold averages were 20 decibels in the right ear and 
23 decibels in the left ear.  Word recognition scores were 96 
percent bilaterally.  The examiner diagnosed normal hearing 
bilaterally and opined that since the Veteran's hearing was 
considered to be within normal range, it was less likely as not 
related to noise exposure during service.  

With regard to bilateral hearing loss, the Board notes that, at 
no time during the current appeal, has the Veteran been shown to 
have bilateral hearing loss by VA standards.  38 C.F.R. § 3.385.  
The Board observes and finds credible the Veteran's contentions 
that he had noise exposure in service and that he currently 
experiences some hearing difficulty.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (lay testimony may establish the 
presence of tinnitus because ringing in the ears is capable of 
lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge).  

However, the competent evidence of record does not reflect 
hearing loss at any time during the current appeal.  See Pond, 12 
Vet. App. 341.  In this regard, the Board notes that the 
existence of a current disorder is the cornerstone of a claim for 
VA disorder compensation.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the Court interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

In this case, the claims folder contains no competent evidence of 
the presence of a bilateral hearing loss disability for VA 
compensation purposes at any time during the current appeal.  See 
38 C.F.R. § 3.385.  In reaching this decision, the Board 
acknowledges the Veteran's contentions that he currently suffers 
from hearing loss related to service.  As a lay person, however, 
the Veteran is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (holding that lay testimony is competent to 
establish pain or symptoms, but not establish a medical opinion).  

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a).  See also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) & Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, hearing loss requires specialized training 
for a determination as to diagnosis and causation and is 
therefore not susceptible of lay opinions on etiology.  
Furthermore, VA regulations are specific on the audiological 
thresholds that are necessary to establish a current disability.  

Accordingly, the Board finds that there is no competent evidence 
of a bilateral hearing loss for VA purposes.  The preponderance 
of the evidence is against the Veteran's claim for service 
connection for bilateral hearing loss, and his appeal of this 
claim must be denied.  


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


